[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


    




Exhibit 10.3
SUPPLEMENT TO THE
CLINICAL TRIAL COLLABORATION AGREEMENT


This SUPPLEMENT TO THE CLINICAL TRIAL COLLABORATION AGREEMENT (the “Supplement”)
is made and entered into effective as of February 24, 2017 (the “Effective
Date”) by and among Exelixis, Inc., a Delaware corporation, located at 210 East
Grand Avenue, South San Francisco, CA 94080 (“Exelixis”), Bristol-Myers Squibb
Company, a Delaware corporation, headquartered at 345 Park Avenue, New York, New
York 10154 (“BMS”) and Ipsen Pharma SAS, a French Corporation having an address
at 65 Quai Georges Gorse, 92100 Boulogne-Billancourt, France (“Ipsen”). The
terms in this Supplement with initial letters capitalized, whether used in the
singular or the plural, shall have the meaning set forth herein, or if not
defined herein, as set forth in the Agreement (as defined below).


RECITALS
    WHEREAS, concurrently with entering into this Supplement, Exelixis and BMS
are entering into a certain Clinical Trial Collaboration Agreement dated
[February ●], 2017 (the “Agreement”) to enable them to collaborate with each
other to sponsor one or more clinical trials of a combination therapy using
Exelixis’s tyrosine kinase inhibitor known as “Cabozantinib”, certain rights to
which are licensed by Exelixis to, and shared by Exelixis with Ipsen and Takeda
Pharmaceutical Company Ltd. (“Takeda”), and BMS’ human monoclonal antibody that
binds PD-1 known as “Nivolumab”, certain rights to which are licensed by BMS
from, and shared by BMS with, Ono Pharmaceutical Co. Ltd. (“Ono”), with or
without BMS’s CTLA-4 monoclonal antibody known as “Ipilimumab”.
WHEREAS, Exelixis and Ipsen entered into a Collaboration and License Agreement
dated February 29, 2016 (such agreement, as amended from time to time, the
“Ipsen-Exelixis Agreement”), wherein Exelixis and Ipsen formed a collaboration
for the continued development of and commercialization of Cabozantinib and
wherein Exelixis granted to Ipsen certain exclusive rights to develop and
commercialize Cabozantinib worldwide, with the exception of the United States
and Japan (the “Ipsen Territory”);
WHEREAS, Exelixis, under the Agreement, shall grant to BMS certain patent
rights, access to Regulatory Documentation, and Rights of Cross-Reference for
the sole purpose of conducting the clinical trials and filing for regulatory
approvals as contemplated therein;
WHEREAS, BMS further requires from Ipsen certain additional patent rights,
access to Regulatory Documentation, and Rights of Cross-Reference under Ipsen’s
control in the Ipsen Territory for the sole purpose of conducting the clinical
trials and filing for regulatory approvals as contemplated in the Agreement;


    

--------------------------------------------------------------------------------



    


WHEREAS, in consideration of Ipsen granting to BMS certain patent rights, access
to Regulatory Documentation, and Rights of Cross-Reference under Ipsen’s control
in the Ipsen Territory, Ipsen requires from BMS and Exelixis certain additional
patent rights, access to Regulatory Documentation and Rights of Cross-Reference
under BMS’s control, which shall be obtained from BMS for the sole purpose of
submitting any portion of the Combined Therapy Study Data to support certain of
Ipsen’s regulatory filings and approval in the Ipsen Territory for a Combination
Therapy under the Ipsen-Exelixis Agreement; and
WHEREAS, under the Agreement, Ipsen as Exelixis’ collaboration partner and
exclusive licensee in the Ipsen Territory will contribute to the fulfillment of
the clinical trials contemplated in the Agreement, and will be provided data
from BMS and Exelixis as well as Exelixis’ interest in certain patent rights,
Regulatory Documentation and Rights of Cross-Reference under Exelixis’ control
arising from such clinical trials and the Agreement.
    NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, Exelixis, BMS and Ipsen agree as
follows:
1.     COLLABORATION SCOPE; BACKGROUND; CERTAIN DEFINITIONS
1.1    Scope of Collaboration between Exelixis and BMS. Exelixis and BMS intend,
pursuant to the Agreement, to collaborate to conduct (i) the clinical trials
identified in Exhibit A of the Agreement (referred to as the “Initial Trials”)
and (ii) such other clinical trials evaluating a Combined Therapy of the BMS
Compound(s) with the Exelixis Compound as Exelixis and BMS may agree to conduct
pursuant to the terms of the Agreement (any such trial in (i) or (ii), a
“Combined Therapy Trial”).
1.2    Protocol review and conduct of Combined Therapy Trials


(a)    The final Protocol for each Combined Therapy Trial shall be subject to
review and approval of both the Exelixis-BMS JDC under the Agreement and the
Exelixis-Ipsen Joint Steering Committee (as described in the Ipsen-Exelixis
Agreement) before such Combined Therapy Trial can be Initiated.
(b)    Either Exelixis or BMS shall be primarily responsible for the conduct of
each Combined Therapy Trial (either Exelixis or BMS, with respect to such
Combined Therapy Trial, the “Conducting Party”, and the other of Exelixis or
BMS, with respect to the same Combined Therapy Clinical trial, the
“Non-Conducting Party”). Each Combined Therapy Trial shall be conducted under a
combination IND unless a Regulatory Authority requires otherwise, for which the
Conducting Party will be the sponsor of record (the “Combined Therapy IND”).
(c)    Ipsen acknowledges and agrees to Article 5 of the Agreement, which sets
forth rights and responsibilities of the Conducting Party and the Non-Conducting
Party in fulfillment of the Combined Therapy Trials.
1.3    Certain Definitions.






2
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    

--------------------------------------------------------------------------------



    


(a)    The following terms when used in connection with Ipsen in this Supplement
shall have the meaning set forth in the Agreement except that any reference in
such terms to “a Party” or “such Party” or “the applicable Party” shall be
replaced with a reference to “Ipsen” and any reference to “the other Party”
shall be replaced with a reference to “BMS” or “Exelixis” as the context
requires: “Affiliates”, “Commercially Reasonable Efforts”, “Control” and
“Controlled”.


(b)    “Ipsen Invention” shall mean any invention or Technology, whether or not
patentable, that is made, conceived, generated or first actually reduced to
practice by or on behalf of Ipsen (or an Affiliate of Ipsen), whether solely or
jointly with BMS, Exelixis (and/or any Affiliate of BMS or Exelixis) and/or any
Third Party in the course of activities under this Supplement, including but not
limited to activities in connection with the JCS-WG, or directly relating to any
Study Data, any Invention, any Confidential Information of BMS or any
Confidential Information of Exelixis.


(c)    When granted by Ipsen in this Supplement “Right of Cross-Reference” shall
mean, with regard to BMS as the Conducting Party, allowing the applicable
Regulatory Authority in a country to have access to relevant information (by
cross-reference, incorporation by reference or otherwise) contained in
Regulatory Documentation (and any data contained therein) filed with such
Regulatory Authority with respect to the Exelixis Compound (and, in the case of
BMS as the Non-Conducting Party, the Right to Cross-Reference the Combined
Therapy IND), only to the extent necessary for the conduct of a Combined Therapy
Trial in such country or as otherwise expressly permitted or required under the
Agreement and/or this Supplement to enable BMS to exercise its rights or perform
its obligations under the Agreement and/or this Supplement, and, except as to
information contained in the Combined Therapy IND relating to the Combined
Therapy, without the disclosure of such information to BMS.


2.     APPROVALS BY IPSEN AND EXELIXIS
2.1    Combined Therapy Trial Approvals. Ipsen and Exelixis have agreed to the
division of responsibilities for the Initial Trials, including but not limited
to BMS’ right to be the Conducting Party and holder of the Combined Therapy IND
for the RCC and HCC studies, as identified in Exhibit A to the Agreement. Ipsen
and Exelixis have agreed to amend the Global Development Plan (as that term is
defined in the Ipsen-Exelixis Agreement) to include the Combined Therapy Trial
for RCC as described in Exhibit B of the Agreement and the Protocol for such
trial. Consistent with its agreement to said Exhibit A, Ipsen has agreed to
consider, in good faith, Protocol(s) for such additional Combined Therapy Trials
as may be approved by the Exelixis-BMS JDC, including the final Protocol for HCC
as preliminarily outlined in Exhibit C of the Agreement, and if acceptable and
approved by the Exelixis-Ipsen Joint Steering Committee under the Ipsen-Exelixis
Agreement, that Combined Therapy Trials will be added to the Ipsen-Exelixis
Global Development Plan under the Ipsen-Exelixis Agreement in due course.
2.2    Approved Protocols. With respect to Combined Therapy Trials for which the
Protocols are: (a) reviewed and approved by the Exelixis-BMS JDC under the
Agreement, and (b) approved by the Exelixis-Ipsen Joint Steering Committee and
added to the Global Development




3
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    

--------------------------------------------------------------------------------



    


Plan under the Ipsen-Exelixis Agreement; the rights and obligations of Exelixis,
BMS, and Ipsen under such Protocols and this Supplement and the Agreement will
prevail over any conflicting terms in the Ipsen-Exelixis Agreement (and for any
amendments to the Agreement, provided that Ipsen will have reviewed any such
amendments in full). 


3.     GRANTS, REPRESENTATIONS, AND WARRANTIES BY IPSEN


3.1    License Grant. Ipsen hereby grants, and shall cause its Affiliates to
grant, to BMS a non-exclusive, worldwide, non-transferable, free of charge and
royalty-free license (and for the avoidance of doubt, free and clear of any
payment by BMS to Ipsen and Exelixis) under Ipsen’s interest in the Exelixis
Independent Patent Rights, Exelixis Technology, and Exelixis Regulatory
Documentation and under the Licensee Technology (as that term is defined in the
Ipsen-Exelixis Agreement) in the Ipsen Territory to use the Exelixis Compound,
solely to the extent necessary to discharge BMS’s obligations under the
Agreement with respect to the conduct of the Combined Therapy Trials.
3.2    Sublicenses. BMS shall further have the right to grant sublicenses, under
the licenses granted to it under Section 3.1 above, to Affiliates and to Third
Parties, solely to the extent required for a Third Party to perform its duties
with respect to the conduct of the Combined Therapy Trials, solely as necessary
to assist BMS in carrying out its responsibilities with respect to the Combined
Therapy Trials, and otherwise in accordance with the Agreement.
3.3    Right of Cross Reference. Ipsen hereby grants, and shall cause its
Affiliates to Grant, to BMS a Right of Cross-Reference to the relevant
Regulatory Documentation Controlled by Ipsen and its Affiliates for the Exelixis
Compound and the Combined Therapy (i) for the conduct of any Combined Therapy
Trial, and (ii) with respect to regulatory filings and approvals, solely to the
extent required to submit regulatory filings and seek approvals for the BMS
Compound(s) as part of a Combined Therapy or if required by the relevant
Regulatory Authority (which right shall survive any expiration or termination of
this Supplement and the Agreement). In such case, Ipsen shall reasonably
cooperate with Exelixis and BMS and make written authorizations and other
filings with the applicable Regulatory Authority reasonably required to effect
such Right of Cross-Reference.


3.4    No Implied Licenses. Except as specifically set forth in this Supplement,
no right or license or other intellectual property interest, shall be granted to
BMS by Ipsen by implication or otherwise in any intellectual property of Ipsen,
including any Patent Rights controlled by Ipsen or its Affiliates not
specifically licensed herein.
3.5    Representations and Warranties. Ipsen represents and warrants that: (a)
it has the corporate power and authority and the legal right to enter into this
Supplement and perform its obligations hereunder; (b) it has the corporate power
and authority and the legal right to assist in the performance of the
obligations under the Agreement that are agreed to by Exelixis but require
further licenses, rights, and/or assistance from Ipsen; (c) it has reviewed the
Agreement in full, and to the extent not otherwise provided for under this
Supplement, it shall grant all licenses and rights




4
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    

--------------------------------------------------------------------------------



    


that are necessary and desirable, and provide such assistance as is reasonably
necessary, for Exelixis and BMS to exercise their rights and to fulfil their
obligations under the Agreement and/or this Supplement.


4.     GRANTS, REPRESENTATIONS, AND WARRANTIES BY EXELIXIS AND BMS


4.1    License Grant.
(a)    Subject to the terms and conditions of the Agreement, Exelixis hereby
grants to Ipsen a non-exclusive, non-transferable, free of charge and
royalty-free sublicense (and for the avoidance of doubt, free and clear of any
payment by Ipsen to BMS) under the BMS Independent Patent Rights, BMS Technology
and BMS Regulatory Documentation, solely to the extent that Exelixis has been
granted license rights to the BMS Independent Patent Rights, BMS Technology, BMS
Regulatory Documentation and Right of Cross Reference to BMS Regulatory
Documentation under the Agreement. Such sublicense rights are limited to use of
any portion of the Combined Therapy Study Data and Right of Cross-Reference
reasonably needed to support regulatory filing and approval of a Combined
Therapy, or if required by the relevant Regulatory Authority, in the Ipsen
Territory in accordance with and under the Ipsen-Exelixis Agreement (which right
shall survive any expiration or termination of this Supplement and the
Agreement). In such case, BMS and Exelixis shall reasonably cooperate with Ipsen
to make written authorizations and other filings with the applicable Regulatory
Authority reasonably required to effect such Right of Cross-Reference.
(b)    Subject to the terms and conditions of the Agreement, Exelixis hereby
grants, and shall cause its Affiliates to grant, to Ipsen an exclusive,
non-transferable, royalty-free sublicense under (i) Exelixis’ interest in the
Combination Therapy Patent Rights and Combined Therapy Inventions, (ii) Exelixis
Technology, (iii) Exelixis Independent Patent Rights, (iv) Exelixis Study
Inventions, (v) Exelixis Study Patent Rights and (vi) Exelixis Regulatory
Documentation, in the Ipsen Territory for purposes of using any portion of the
Combined Therapy Study Data to support Ipsen’s regulatory filing and approval of
a Combined Therapy in the Ipsen Territory, or if required by the relevant
Regulatory Authority, and performing Ipsen’s obligations under the
Ipsen-Exelixis Agreement, including conducting development, regulatory and
commercialization activities in accordance with the Ipsen-Exelixis Agreement.
4.2    Sublicenses. Ipsen shall further have the right to grant sublicenses,
under the licenses granted to it under Section 4.1 above, to Affiliates and to
Third Parties, solely to the extent required for an Affiliate or Third Party to
perform its duties, solely as necessary to assist Ipsen in carrying out its
responsibilities with respect to using any portion of the Combined Therapy Study
Data to support Ipsen’s regulatory filing and approval for a Combined Therapy in
the Ipsen Territory, or if required by the relevant Regulatory Authority.
4.3    No Implied Licenses. Except as specifically set forth in this Supplement,
no right or license or other intellectual property interest, shall be granted by
Exelixis to Ipsen by implication or otherwise in any intellectual property of
BMS, including any Patent Rights controlled by BMS or its Affiliates not
specifically licensed herein.




5
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    

--------------------------------------------------------------------------------



    


4.4.    Additional Combined Therapy Trials. In the event Exelixis and BMS decide
to conduct further Combined Therapy Trials beyond the Initial Trials as set
forth in Section 5.4 of the Agreement, Exelixis shall ensure that Ipsen is
granted access to any data arising from such additional Combined Therapy Trials,
subject to Ipsen agreeing to amend the Global Development Plan of the
Ipsen-Exelixis Agreement to include such additional Combined Therapy Trials and
the Protocol for such Trials.


4.5    Representations and Warranties.


(a)    Exelixis represents and warrants that: (a) it has the corporate power and
authority and the legal right to enter into this Supplement and perform its
obligations hereunder; (b) it has the corporate power and authority and the
legal right to assist in the performance the obligations under the Agreement
that are agreed to with BMS but require further licenses, rights, and/or
assistance from BMS; (c) to the extent not otherwise provided for under this
Supplement, it shall grant all licenses and rights that are necessary and
desirable, and provide such assistance as is reasonably necessary, for Ipsen to
exercise its rights and to fulfil its obligations under this Supplement.


(b)    BMS represents and warrants that: (a) it has the corporate power and
authority and the legal right to enter into this Supplement and perform its
obligations hereunder; (b) it has the corporate power and authority and the
legal right to assist in the performance the obligations under the Agreement
that are agreed to with Exelixis but require further licenses, rights, and/or
assistance from Exelixis; (c) to the extent not otherwise provided for under
this Supplement, it shall grant all licenses and rights that are necessary and
desirable, and provide such assistance as is reasonably necessary, for Ipsen to
exercise its rights and to fulfil its obligations under this Supplement.


5.     IPSEN PARTICIPATION
    5.1 The Joint Clinical Study Working Group. Under Section 2.4 of the
Agreement, BMS and Exelixis will establish a joint clinical study working group
(the “JCS-WG”), which will meet at least [ * ] and be co-chaired by one Exelixis
representative and one BMS representative. As further described therein, the
JCS-WG shall be responsible for the coordination and execution of all joint
operational matters (i.e., clinical drug supply, response to regulatory agency
questions, data exchange, pharmacovigilance, etc.). The Conducting Party shall
provide such update on progress of the Combined Therapy Trials in writing to the
Non-Conducting Party members of the JCS-WG on a [ * ] basis, which update shall
contain information about overall progress, recruitment status, interim analysis
(if results available), final analysis and other information relevant to the
conduct of the Combined Therapy Trials.
5.2    Confidentiality and Invention Assignment.
(a)    Ipsen acknowledges and agrees that the agendas, proceedings, documents,
discussions, and minutes of the JCS-WG are Confidential Information of BMS,
Exelixis, or both BMS and Exelixis under the Agreement, as defined therein and
the terms and conditions of Sections




6
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    

--------------------------------------------------------------------------------



    


9.1, 9.2 and 9.3 shall be binding upon Ipsen with respect to such Confidential
Information and any other Confidential Information of BMS and/or Exelixis
received by Ipsen under this Supplement to the same extent that such terms and
conditions are binding upon a receiving Party of Confidential Information.
Ipsen’s representatives will not use Confidential Information it receives
arising from its participation in the JCS-WG for any purpose outside of its
participation in the JCS-WG, and otherwise in accordance with Article 9 of the
Agreement. All representatives of Ipsen who participate in the JCS-WG shall
execute a form of confidentiality and invention assignment agreement mutually
acceptable to BMS and Exelixis, which will have been reviewed and approved by
Ipsen, before participating in the JCS-WG. All representatives of Ipsen who
participate in any meeting with a Regulatory Authority must be bound by a
written agreement having confidentiality and use obligations that apply to
Confidential Information of BMS and/or Exelixis and that are at least as
restrictive as those binding upon Exelixis in the Agreement and that cover the
meetings with the applicable Regulatory Authority.
(b)    Ipsen further agrees that all Ipsen Inventions will be deemed Inventions
(as defined under the Agreement) made, conceived, generated or first actually
reduced to practice by or on behalf of Exelixis, and ownership of such
Inventions will be governed by the Agreement. For clarity, all Ipsen Inventions
shall be assigned by Ipsen to BMS or Exelixis in accordance with Article 6 of
the Agreement, and Ipsen shall assign and hereby assigns (and shall cause its
Affiliates and contractors to assign) all right, title and interest in any
Exelixis Study Inventions or Combined Therapy Study Inventions to Exelixis, and
all right, title and interest in any BMS Study Inventions to BMS. For the
avoidance of doubt, Ipsen shall have a license to such assigned Ipsen Inventions
under Section 4.1 of this Supplement. Any assignments necessary to accomplish
the foregoing are hereby made, and Ipsen shall execute such further documents
and provide other assistance as may be reasonably requested by the assignee
party to perfect that party’s rights in such Ipsen Inventions, all at the
assignee party’s expense. The assignee party shall have the sole right but not
the obligation to prepare, file, prosecute (including any proceedings relating
to reissues, reexaminations, protests, interferences, oppositions, post-grant
reviews or similar proceedings and requests for patent extensions) and maintain
any Patent Rights at its own expense.
5.3    Ipsen JCS-WG Participation. Subject to Section 5.2 above, Ipsen’s
representatives, each having expertise in development activities and regulatory
affairs, will participate in the JCS-WG and will contribute to its proceedings
in order to enable the JCS-WG to fulfill the specific responsibilities defined
in Section 2.4(b) of the Agreement. Ipsen may from time to time invite other
Ipsen qualified personnel on an ad hoc basis to attend the JCS-WG, subject to
Exelixis’ and BMS’ approval of such qualified personnel to attend such meeting,
which approval shall not be unreasonably withheld or delayed.
Exelixis shall ensure that all agendas of the JCS-WG are circulated to Ipsen’s
identified representative to the JCS-WG at least [ * ] prior to such meetings to
the extent any such agendas are circulated between Exelixis and BMS; and shall
ensure that minutes of each JCS-WG meetings are circulated to Ipsen’s identified
representative to the JCS-WG in a timely manner but no later than [ * ]
following such meeting, or if later, promptly upon receipt by Exelixis.






7
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    

--------------------------------------------------------------------------------



    


5.4    Conduct. Each of Exelixis, BMS and Ipsen shall use Commercially
Reasonable Efforts to perform and fulfill its respective activities under this
Supplement, and shall do so in accordance with Applicable Law.


6.    MISCELLANEOUS


6.1    Full Force and Effect. This Supplement is deemed incorporated into, and
governed by all other terms of, the Agreement. The provisions of the Agreement
remain in full force and effect.


6.2    Term; Survival. This Supplement shall be effective as of the Effective
Date and expire or terminate upon expiration or termination of the Agreement.
The following Sections of this Supplement, all definitions relating thereto and
any other provisions of this Supplement that by their nature are intended to
survive expiration or termination of this Supplement shall survive any
expiration or termination of this Supplement for any reason: Sections 1.3, 2.2,
3.3, 4.1, 4.2, 4.3, 4.5, 5.2, 6.2, 6.3, 6.5 through 6.12, 6.14 and 6.16.


6.3    Governing Law. This Supplement shall be governed and construed in
accordance with the internal laws of the State of New York, USA, excluding any
choice of law rules that may direct the application of the laws.


6.4    Force Majeure. The parties shall be excused from the performance of their
obligations under this Agreement (other than the payment of monies owed to
another party) to the extent that such performance is prevented by force majeure
and the non-performing party promptly provides notice of the prevention to each
other party. Such excuse shall be continued so long as the condition
constituting force majeure continues and the nonperforming party takes
reasonable efforts to remove the condition. For purposes of this Supplement,
force majeure shall mean acts of God, strikes or other concerted acts of
workers, civil disturbances, fires, earthquakes, acts of terrorism, floods,
explosions, riots, war, rebellion, sabotage or failure or default of public
utilities or common carriers or similar conditions beyond the control of the
parties.


6.5    No Waiver; Modifications. It is agreed that no waiver by a party hereto
of any breach or default of any of the covenants or agreements herein set forth
shall be deemed a waiver as to any subsequent and/or similar breach or default.
No amendment, modification, release or discharge shall be binding upon the
parties unless in writing and duly executed by authorized representatives of all
parties.


6.6    No Strict Construction. This Supplement has been prepared jointly and
shall not be strictly construed against any party. No presumption as to
construction of this Supplement shall apply againstany party with respect to any
ambiguity in the wording of any provision(s) of this Supplement irrespective of
which party may be deemed to have authored the ambiguous provision(s).






8
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    

--------------------------------------------------------------------------------



    


6.7    Independent Contractor. The parties are independent contractors of each
other, and the relationship between the parties shall not constitute a
partnership, joint venture or agency. No party shall be the agent of another
party or have any authority to act for, or on behalf of, another party in any
matter.


6.8    Assignment. No party may assign or transfer this Supplement or any rights
or obligations hereunder without the prior written consent of each other party,
except that a party may make such an assignment without each other party’s
consent (a) to an Affiliate, (b) to a Third Party that merges with, consolidates
with or acquires substantially all of the assets or voting control of the
assigning party or (c) to a Third Party that acquires all the rights to the
Exelixis Compound, in the case of Exelixis or the case of Ipsen, or the BMS
Compound, in the case of BMS. Any assignment or attempted assignment by any
party in violation of the terms of this Section 6.7 shall be null and void and
of no legal effect.


6.9    Headings. The captions to the several Sections and Articles hereof are
not a part of this Supplement, but are included merely for convenience of
reference only and shall not affect its meaning or interpretation.


6.10    Counterparts. This Supplement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument. This Supplement may
be executed by facsimile or electronic (e.g., .pdf) signatures and such
signatures shall be deemed to bind each party hereto as if they were original
signatures.


6.11    Severability. If any provision of this Supplement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of a party under this Supplement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable, (b)
this Supplement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Supplement shall remain in full force and effect and shall
not be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Supplement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the parties.


6.12    No Benefit to Third Parties. The representations, warranties and
agreements set forth in this Supplement are for the sole benefit of the parties
and their successors and permitted assigns, and they shall not be construed as
conferring any rights on any other parties.


6.13    The Agreement. BMS and Exelixis shall execute the Agreement concurrently
with the execution of this Supplement by BMS, Exelixis and Ipsen, and if the
Agreement is not so executed concurrently with this Supplement, this Supplement
shall be null and void and of no force or effect.






9
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    

--------------------------------------------------------------------------------



    


6.14    Construction. Except as otherwise explicitly specified to the contrary,
(a) references to a Section, Article or Exhibit means a Section or Article of,
or Exhibit to, this Supplement and all subsections thereof, unless another
agreement is specified; (b) references to a particular statute or regulation
include all rules and regulations promulgated thereunder and any successor
statute, rules or regulations then in effect, in each case including the
then-current amendments thereto; (c) words in the singular or plural form
include the plural and singular form, respectively; (d) the terms “including,”
“include(s),” “such as,” and “for example” used in this Supplement mean
including the generality of any description preceding such term and will be
deemed to be followed by “without limitation”; and (e) the words “hereof,”
“herein,” “hereunder,” “hereby” and derivative or similar words refer to this
Supplement. No presumption as to construction of this Supplement shall apply
against any party with respect to any ambiguity in the wording of any
provision(s) of this Supplement irrespective of which party may be deemed to
have authored the ambiguous provision(s).


6.15    Further Assurance. Each of Exelixis, BMS and Ipsen duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including the filing
of such assignments, agreements, documents and instruments, as may be necessary
or as the another party may reasonably request in order to perfect any license,
assignment or other transfer or any properties or rights under, or pursuant, to
this Supplement.


6.16    Entire Agreement. Exelixis, Ipsen and BMS agree that this Supplement
sets forth the complete, final and exclusive agreement between Exelixis, Ipsen
and BMS collectively concerning the subject matter hereof and supersedes all
prior agreements and understandings by and between Exelixis, Ipsen and BMS
collectively with respect to such subject matter. For the avoidance of doubt,
this Supplement does not supersede the Agreement or the Ipsen-Exelixis
Agreement. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
Exelixis, Ipsen and BMS collectively with respect to such subject matter other
than as are set forth in this Supplement.




[ * ]




10
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    

--------------------------------------------------------------------------------



    


IN WITNESS WHEREOF, Exelixis, BMS and Ipsen, intending to be legally bound
hereby, have caused this Supplement to the Clinical Trial Agreement to be
executed by their duly authorized representatives as of the Effective Date.




Exelixis, Inc.
Ipsen Pharma SAS
By: /s/ Gisela M. Schwab
By: /s/ Francois Garnier
Name: Gisela M. Schwab, M.D.
Name: Francois Garnier
Title: President, Product Development and Medical Affairs, CMO
Title: EVP General Counsel
 
 
Bristol-Myers Squibb Company
 
By: /s/ Fouad Namouni
 
Name: Fouad Namouni, M.D.
Title: Head of Oncology Department



























[Signature Page to the Supplement to the Clinical Trial Agreement]




11
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    